PER CURIAM.
The claimant, Alma Ruth Gregg, seeks review of an order of the Florida Industrial Commission vacating the order of the Deputy Commissioner and remanding the case with instructions to determine the percentage of acceleration or aggravation of claimant’s pre-existing disability or disc disease. The employer and carrier cross petition from the Commission’s affirmance of the Deputy Commissioner’s finding that the claimant’s average weekly wage is $100.
Our consideration of the petition, the cross petition, the record and the briefs leads us to conclude that there has been no deviation from the essential requirements of law. The petition and cross petition are, therefore, denied.
It is further ordered that the petitioner’s petition for allowance of attorneys’ fees, be and the same is hereby denied.
THORNAL, C. J., THOMAS, ROBERTS and O’CONNELL, JJ., and TROW-BRIDGE, Circuit Judge, concur.